Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because parts of Figure 6 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 10, & 14 are objected to because of the following informalities: 
In claims 4, 10, & 14, “wherein the road condition predicting mode includes” should possibly be written “wherein the road condition predicting model includes” constituting a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11 & 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
predicting road conditions of the target road at a preset future time instant according to the feature information of the target road at the current time instant, the feature information of the N-order neighboring roads of the target road and…
The identified claim limitation that recites a mental process step falls within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitation of predicting is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. See MPEP 2106.04(a)(2) III B-D Accordingly, the claim recites an abstract idea.
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
obtaining N-order neighboring roads of a target road in a road network;  
according to…a pre-trained road condition prediction model
These elements are recited at a high level of generality (i.e. as a general means of receiving information), and amount to mere data manipulation, which is a form of insignificant extra-solution activity. Further, the pre-trained road condition model, as recited, is not much more than a model presented as readily available to be used to perform prediction. See MPEP 2106.05(g)
These judicial exceptions are not integrated into a practical application. See MPEP 2106.04(d)

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 1 is not patent eligible.

Dependent Claims 5 only recites limitations further defining the mental process. It further does not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. It further does not incorporate the abstract idea into a practical application. Therefore, the claim is not patent eligible. 
Claims 6-7 and 11 & 15 are directed to a computer readable medium and a computer device claimed to perform a method encompassed in scope by the previously rejected claims 1 and 5 respectively and are rejected using the same rationale.
Claims 7 & 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se. The claims recite a computer-readable medium that is not limited to non-transitory tangible media. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). The computer readable medium recited in claim 7 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101" Id. at 1354. 
The Examiner respectfully recommends amending the claims to recite “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Tao et al. (US Pat 8606727) in view of Chen, Zhi et al. (CN 15654729)
Regarding claim 1, Wu teaches:
A road condition predicting method, wherein the method comprises: obtaining N-order neighboring roads of a target road in a road network;  (Abstract: “A system and method for traffic prediction based on space-time relation are disclosed” Further Column 3 Line 56- Column 4 Line 23: "for each of sections in a road network, a spatial scope having influence on the section, wherein the spatial scope is of a spatial order of N")
respectively obtaining feature information of the target road at a current time instant and feature information of N-order neighboring roads of the target road, the feature information including road conditions at the current time instant and road conditions at at least one historical time instant; predicting road conditions of the target road at a preset future time instant according to the feature information of the target road at the current time instant, the feature information of the N-order neighboring roads of the target road (Colum 3 Line 56- Column 4 Line 30: "a system and method for traffic prediction based on space-time relation by research on how to determine the scope of spatial influence, allocate weights for spatial influence objects, unify criteria for evaluation of traffic condition, as well as mine the relation between the historical traffic conditions of the current road and the roads within the spatial scope of influence for the current road" “In this way, the spatial relation within the road traffic network itself is fully utilized and the influence of changes in traffic conditions of neighboring sections on the current section is considered for spatial scopes of various spatial orders. As such, in actual prediction, any change in traffic condition at a node or on a section can be rapidly reflected in the corresponding spatial scope, which is impossible for the prediction algorithm considering only one single section.”)
Wu does not teach:
a pre-trained road condition predicting model. 
However, in the same field of endeavor, Chen teaches:
a pre-trained road condition predicting model. (Abstract: "determining the structure of the convolutional neural network prediction model, and finishing the training of the model using predicted road section and a downstream section of the historical traffic data, at last, using the trained model to forecast.")
Wu and Chen are analogous art because they both generally relate to the prediction of roadway traffic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the specific method of predicting traffic in a road network with the teachings of road traffic prediction using neural networks and training data of Chen to arrive at a system able to better “improve traffic flow” and “ease traffic congestion and avoid resource waste” by improving the prediction accuracy of intelligent traffic systems. (Chen: Page 2 Paragraphs 3-4)

Regarding claim 2, Wu in combination with Chen teaches the method of claim 1, Chen further teaches:
wherein before predicting road conditions of the target road at a preset future time instant according to the feature information of the target road at the current time instant, the feature information of the N-order neighboring roads of the target road and a pre-trained road condition predicting model, the method further comprises: (Step 1 on page 3 details pre-processing training data before carrying out its prediction method.)
collecting training data of several training roads to generate a training database; (Page 3 Paragraphs 4 & 6: "finishing the training of the model using predicted road section and a downstream sectionof the historical traffic data" "pre-processing the traffic data sets to form the corresponding training set")
respective training data comprise training feature information of a training road at a training time instant, training feature information of N-order neighboring roads of the training road and actual road conditions of the training road at a preset future time instant;  (Abstract of Chen in view of the N-order method taught in Wu as applied in claim 1)
training the road condition predicting model according to training data of respective training roads in the training database.  (Page 3 Paragraphs 4 & 6)

Regarding claim 3, Wu in combination with Chen teaches the method of claim 2, Chen further teaches:
wherein the training the road condition predicting model according to training data of respective training roads in the training database specifically comprises:  inputting the respective training data in the training database in turn to the road condition predicting model so that the road condition predicting model outputs corresponding predicted road conditions of the training road at a future time instant; (Abstract and Page 3 as applied to claim 2 above)
according to actual road conditions and predicted road conditions in the training data, adjusting parameters of the road condition predicting model so that the predicted road conditions of the training road at the future time instant as predicted by the road condition predicting model are close to the corresponding actual road conditions; repeating use of the respective training data to train the road condition predicting model by using the above steps until the predicted road conditions of the road condition predicting model are infinitely approximate to the corresponding actual road conditions, determining parameters of the road condition predicting model and thereby determining the road condition predicting model.  (Abstract: "using the trained model to forecast. the method with strong learning capability of the convolutional neural network for accurately predicting short-time traffic flow, the flow-be-forecasted and its upstream, downstream rode sections considered together, which not only makes the input data is expanded to a two-dimensional, so as to satisfy the input format of a convolutional neural network, it also provides information associated with prediction rode section of the prediction model learning to more flow characteristic so as to improve the prediction accuracy." Page 2 Last Paragraph-Page 3 First Paragraph: "the CNNs for the short time traffic flow prediction is feasible, mainly has the following reasons: first, CNNs has strong learning ability, and the input is two-dimensional, it can obtain more effective information. can learn implicit rule to a lot of history traffic data, so as to make accurate traffic prediction," Iteratively training a neural network model so that its predictions are concurrent with the training data is the inherent purpose of training a model used for predictions. Here it is taught a CNN that learns from training data, further taught in the iterative process detailed in steps on pages 3-5. Therefore, claim 3 is an obvious embellishment of claim 2 in view of the cited references.)

Regarding claim 5, Wu in combination with Chen teaches the method of claim 1, Wu further teaches:
wherein the feature information further comprises at least one of the following features: a road length, which day of the week to which the current time instant belongs, which preset minute time length in one day to which the current time instant belongs, a speed limit level of the road, a road identification, a road out-degree and in-degree.  (Column 6 Lines 26-28: “a prediction input obtaining step of obtaining real-time traffic data for a plurality of sections within one or more time periods as a prediction input” Column 9 Lines 65-67: "The predetermined time period can be a traffic data gathering period or a multiple thereof, e.g., 5 minutes")
Claims 6, 12-13, & 15 and claims 7-9 & 11 are rejected on the basis that they are directed towards a computer readable medium and a computer device claimed to perform a method encompassed in scope by the previously rejected claims 1-3 & 5 respectively.

Claims 4, 10, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chen and further in view of Lukas Wiest (“Recurrent Neural Networks - Combination of RNN and CNN”)
Regarding claim 4. Wu in combination with Chen teaches the method of claim 1, Chen further teaches:
wherein the road condition predicting mode includes a Convolution Neural Network model (Abstract: “using the trained model to forecast the [traffic flow prediction] method with strong learning capability of the convolutional neural network”)
The combination does not teach:
a Recurrent Neural Network model.  
However, in the same field of endeavor, Wiest teaches:
a Recurrent Neural Network model. (Section 4.2 Mixed CNN and RNN: "In a mixed CNN and RNN architecture the positive features of a RNN are used to improve the CNN.")
Wu, Chen, and Wiest are analogous art as they all generally relate to the use of artificial intelligence to interpret and analyze data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu and Chen with the teachings of combining CNN and RNN of Wiest to improve the functioning of the neural network based model by reducing error (Wiest: Section 4.2.2 Results of the Network) by integrating contextual information (Wiest: Section 4.2.1 Architecture) through the combination of RNN with CNN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W.V./Examiner, Art Unit 3662   


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662